Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Because the parties agreed at Supreme Court that there are questions of fact whether the insurance policy had been cancelled before the second of two fires occurred, it was error to grant the motion of plaintiff Suzan Noman for partial summary judgment on liability with respect to the second fire. The order appealed from is therefore modified in that respect and is otherwise affirmed. (Appeal from Order of Supreme Court, Erie County, Flaherty, J.—Partial Summary Judgment.) Present—Pine, J. P., Lawton, Wesley, Doerr, and Boehm, JJ.